United States District Court
Northern District of California

bh

wo

10

Il

12

14

15

16

17

18

19

20

21

 

 

Case 5:19-cv-07446-EJD Document 12 Filed 12/06/19 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Bruce Thomas Vest III, an individual Case No. C. 19-7446-SVK

CONSENT OR DECLINATION
Plaintiff(s) TO MAGISTRATE JUDGE
v. JURISDICTION

Symmetric Labs, Inc., a Delaware corpor-

ation, and Alexander Green, an individual
Defendant(s).

 

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
or the party you represent (if you are an attorney in the case} choose(s) to consent or decline magistrate judge
Jurisdiction in this matter. Sign this form below your selection.

CL] Consent to Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

OR
V1 Decline Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

magistrate judge conduct all further proceedings in this case and I hereby request that this case -
be reassigned to a United States district judge.

 

DATE: December 6, 2019 SIAN: Nancy L. McCullough

 

COUNSEL FOR piaintiff Bruce Thomas Vest III

(OR “PRO SE”):
)
Pang 2. Vrh Vaud

Signature

 

 

 
